
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1379
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2010
			Mr. Poe of Texas (for
			 himself, Mr. Costa,
			 Mr. Smith of New Jersey, and
			 Mrs. Maloney) submitted the following
			 resolution; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of Congress with
		  respect to domestic sex trafficking of minors.
	
	
		Whereas nationally 450,000 children run away from home
			 each year and 30 percent of shelter youth and 70 percent street youth report
			 being victimized through domestic minor sex trafficking, including
			 prostitution, pornography, and sexual entertainment;
		Whereas experts estimate that at least 100,000 children
			 are exploited through prostitution in the United States every year;
		Whereas as many as 129 girls are prostituted on a typical
			 weekend night in the State of Georgia alone;
		Whereas the average age of a child recruited into
			 prostitution is 13 years old;
		Whereas victims of domestic minor sex trafficking testify
			 that they were required to perform sex acts with up to 20 buyers per
			 day;
		Whereas only 10 buyers of sex trafficked minors have been
			 indicted under the Federal law and few are charged under State laws for the
			 crime of commercial sex abuse of a minor;
		Whereas the United States Attorney’s Office in the Western
			 District of Missouri has obtained seven guilty pleas for violations of the
			 Trafficking Victims Protection Act of 2000 from individuals who attempted to
			 buy commercial sex from minors;
		Whereas prostituted children across the country are being
			 responded to with arrest and detention, such as in Las Vegas where 226
			 juveniles came before the Juvenile Court judge on prostitution charges in just
			 20 months and in Dallas where 165 juveniles were detained on prostitution and
			 related charges in 2007, and in Miami where 21 girls were prosecuted for
			 prostitution in one year;
		Whereas only 2 States have passed laws establishing a
			 presumption that a commercially sexually exploited child is a victim of sex
			 trafficking and requires a child protection response instead of a criminal
			 justice response;
		Whereas the number of beds in specialized residential
			 placements for victims of domestic minor sex trafficking number only around 80
			 in the entire country;
		Whereas children charged with prostitution are often
			 ineligible for crime victim compensation under State laws due to their
			 participation in the crime for which they are claiming victim status;
			 and
		Whereas a victim of domestic minor sex trafficking can
			 only heal through specialized, trauma-centered counseling which is not
			 available in standard juvenile detention or other residential placement
			 options: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)urges States to
			 enact laws that address the crime of domestic minor sex trafficking by
			 encompassing—
				(A)establishment of community-based,
			 specialized residential facilities specifically tailored to rehabilitating
			 victims of sex trafficking;
				(B)presumption of
			 victim status instead of a punitive criminal justice response;
				(C)the examination of
			 ways to ensure that crime victim compensation funding programs are more readily
			 available to victims of sex trafficking;
				(D)increased
			 penalties and fines for those who buy and sell children for sex acts;
			 and
				(E)mandatory training
			 for law enforcement and others who come into contact with children;
				(2)encourages the
			 Department of Health and Human Services to establish the pilot shelter for
			 juvenile trafficking victims originally authorized in section 203 of the
			 Trafficking Victims Protection Reauthorization Act of 2005;
			(3)recognizes that
			 demand for commercial sex with minors is central to the problem of domestic
			 minor sex trafficking and urges the United States Attorney General to make the
			 arrest and prosecution of buyers a priority at the Federal level, and also at
			 the State level by providing training and model laws to State governments and
			 law enforcement;
			(4)recognizes the
			 need for standardized practices of identification and response to domestic
			 minor sex trafficking victims among law enforcement and service providers in
			 order to prevent criminals from moving their business to the most lenient
			 States; and
			(5)recognizes the need for an adequate number
			 of specialized residential facilities and services that are gender specific and
			 trauma informed for the protection and restoration of child sex trafficking
			 victims.
			
